Exhibit 10.2

WORLD SERIES OF GOLF, INC.

2009 STOCK INCENTIVE PLAN

ARTICLE I

GENERAL

1.1       Purpose

World Series of Golf, Inc. 2009 Stock Incentive Plan (the “Plan”) is designed to
provide certain key persons, on whose initiative and efforts the successful
conduct of the business of World Series of Golf, Inc. (the “Company”) depends,
and who are responsible for the management, growth and protection of the
business of the Company, with incentives to: (a) enter into and remain in the
service of the Company, a Company subsidiary or a Company joint venture, (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary or a Company joint venture). The Plan is also designed to provide
certain “performance-based” compensation to these key persons.

1.2      Administration

           (a) Administration by Committee; Constitution of Committee. The Plan
shall be administered by the Compensation Committee of the board of directors of
the Company (the “Board”) or such other committee or subcommittee as the Board
may designate or as shall be formed by the abstention or recusal of a
non-Qualified Member (as defined below) of such committee (the “Committee”). The
members of the Committee shall be appointed by, and serve at the pleasure of,
the Board. While it is intended that at all times that the Committee acts in
connection with the Plan, the Committee shall consist solely of at least two
Qualified Members, the fact that the Committee is not so comprised will not
invalidate any grant hereunder that otherwise satisfies the terms of the Plan. A
“Qualified Member” is both a “non-employee director” within the meaning of Rule
16b-3 (“Rule 16b-3”) promulgated under the Securities Exchange Act of 1934 (the
“1934 Act”) and an “outside director” within the meaning of section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”). If the Committee
does not exist, or for any other reason determined by the Board, the Board may
take any action under the Plan that would otherwise be the responsibility of the
Committee and, in such a case, all references herein to the Committee shall
refer to the Board.

           (b) Committee’s Authority. The Committee shall have the authority (i)
to exercise all of the powers granted to it under the Plan, (ii) to construe,
interpret and implement the Plan and any Grant Certificates executed pursuant to
Section 2.1, (iii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules governing its own operations, (iv) to make
all determinations necessary or advisable in administering the Plan, (v) to
correct any defect, supply any omission and reconcile any inconsistency in the
Plan, and (vi) to amend the Plan to reflect changes in applicable law.

           (c) Committee Action; Delegation. Actions of the Committee shall be
taken by the vote of a majority of its members. Any action may be taken by a
written instrument signed by a majority of the Committee members, and action so
taken shall be fully as effective as if it had been taken by a vote at a
meeting. Notwithstanding the foregoing or any other provision of the Plan, to
the fullest extent permitted by §78.200 of the Nevada Revised Statutes (or any
successor provision thereto) the Committee may delegate to one or more officers
of the Company the authority to designate the individuals (other than such
officer(s)), among those eligible to receive awards pursuant to the terms of the
Plan, who will receive awards under the Plan and the size of each such award,
provided that the Committee shall itself grant awards to those individuals who
could reasonably be considered to be subject to the insider trading provisions
of section 16 of the 1934 Act or whose awards could reasonably be expected to be
subject to the deduction limitations of section 162(m) of the Code.

      (d) Determinations Final. The determination of the Committee on all
matters relating to the Plan or any

--------------------------------------------------------------------------------



Grant Certificate shall be final, binding and conclusive.

      (e) Limit on Committee Members’ Liability. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any award thereunder.

1.3       Persons Eligible for Awards

           The persons eligible to receive awards under the Plan are those
officers, directors (whether or not they are employed by the Company),
consultants, and executive, managerial, professional or administrative employees
of the Company, its parent, subsidiaries and its joint ventures (collectively,
“key persons”) as the Committee in its sole discretion shall select, provided,
however, that incentive stock options only may be granted to persons who are
employees of the Company on the date of grant.

1.4      Types of Awards Under Plan

           Awards may be made under the Plan in the form of incentive stock
options and non-qualified stock options, as more fully set forth in Article II.
The term “award” means any of the foregoing.

1.5      Shares Available for Awards

           (a) Aggregate Number Available; Certificate Legends. The total number
of shares of common stock of the Company (“Common Stock”) with respect to which
awards may be granted pursuant to the Plan shall not exceed 3,000,000 shares.
Shares issued pursuant to the Plan may be authorized but unissued Common Stock,
authorized and issued Common Stock held in the Company’s treasury or Common
Stock acquired by the Company for the purposes of the Plan. The Committee may
direct that any stock certificate evidencing shares issued pursuant to the Plan
shall bear a legend setting forth such restrictions on transferability as may
apply to such shares.

           (b) Adjustment Upon Changes in Common Stock. Upon certain changes in
Common Stock, the number of shares of Common Stock available for issuance with
respect to awards that may be granted under the Plan pursuant to Section 1.5(a),
shall be adjusted pursuant to Section 3.7(a) .

           (c) Certain Shares to Become Available Again. The following shares of
Common Stock shall again become available for awards under the Plan: any shares
that are subject to an award under the Plan and that remain unissued, whether
due to the cancellation or termination of such award for any reason whatsoever,
the settlement of such award for cash, or otherwise.

           (d) Individual Limit. Except for the limits set forth in this Section
1.5(d) and in Section 2.2(d) (relating to incentive stock options), no provision
of this Plan shall be deemed to limit the number or value of shares with respect
to which the Committee may make awards to any eligible person. Subject to
adjustment as provided in Section 3.7(a), the total number of shares of Common
Stock with respect to which awards may be granted to any one employee of the
Company, its parent, or a subsidiary during any one calendar year shall not
exceed 300,000 shares.1 Stock options granted and subsequently canceled or
deemed to be canceled in a calendar year count against this limit even after
their cancellation.

1.6      Definitions of Certain Terms

           (a) The “Fair Market Value” of a share of Common Stock on any day
shall be the closing price on the NASDAQ Global Market, the Over-The-Counter
Bulletin Board, or such other national securities exchange on which the Common
Stock is traded, as reported for such day in The Wall Street Journal or, if no
such price is reported for such day, the average of the high bid and low asked
price of Common Stock as reported for such day. If no quotation is made for the
applicable day, the Fair Market Value of a share of Common Stock on such day
shall be determined in the manner set forth in the preceding sentence using
quotations for the next preceding day for which there were quotations, provided
that such quotations shall have been made within the ten (10) business days
preceding the applicable day. Notwithstanding the foregoing, if deemed necessary
or appropriate by the Committee, the Fair Market Value of a share of Common
Stock on any day shall be determined by the Committee. In no event

1 10% of the total number of shares under the Plan.

2

--------------------------------------------------------------------------------



shall the Fair Market Value of any share of Common Stock be less than its par
value.

           (b) The term “incentive stock option” means an option that is
intended to qualify for special federal income tax treatment pursuant to
sections 421 and 422 of the Code as now constituted or subsequently amended, or
pursuant to a successor provision of the Code, and which is so designated in the
applicable Grant Certificate. Any option that is not specifically designated as
an incentive stock option shall under no circumstances be considered an
incentive stock option. Any option that is not an incentive stock option is
referred to herein as a “non-qualified stock option.”

           (c) A grantee shall be deemed to have a “termination of employment”
upon (i) the date after which, based on all the facts and circumstances, the
Company, the Company parent, any Company subsidiary or Company joint venture, or
any corporation (or any of its subsidiaries) which assumes the grantee’s award
in a transaction to which section 424(a) of the Code applies, and the grantee
reasonably anticipate that the grantee will perform no further service for such
Company, or that the grantee will perform services of a level that would
permanently decrease to no more than 20% of the average level of services
performed over the immediately preceding 36 months (or the entire period of
employment, if the grantee has worked for such Company for less than 36 months)
or (ii) the date the grantee ceases to be a Board member, provided, however,
that in the case of a grantee (x) who is at the time of reference both an
employee or consultant and a Board member or (y) who ceases to be engaged as an
employee, consultant or Board member and immediately is engaged in another of
such relationships with the Company, the Company parent, any Company subsidiary
or Company joint venture, the grantee shall be deemed to have a termination of
employment upon the later of the dates determined pursuant to subparagraphs (i)
and (ii) above. For purposes of clause (i) above, a grantee who continues his or
her employment or consulting relationship with: (A) a Company subsidiary
subsequent to its sale by the Company, or (B) a Company joint venture subsequent
to the Company’s sale of its interests in such joint venture, shall have a
termination of employment upon the date of such sale. A grantee is considered
not to have experienced a termination of employment while on a bona fide leave
of absence, provide that this leave of absence does not exceed 6 months. If the
leave of absence exceeds 6 months, the grantee will be deemed to have a
termination of employment on the first day of the 7th month unless the grantee
retains the right to reemployment under an applicable statute or contract.

           (d) The terms “parent corporation” and “subsidiary corporation” shall
have the meanings given them in sections 424(e) and (f) of the Code,
respectively.

           (e) The term “employment” shall be deemed to mean an employee’s
employment with the Company, the Company parent, any Company subsidiary or any
Company joint venture and each Board member’s service as a Board member.

           (f) The term “cause” in connection with a termination of employment
by reason of a dismissal for cause shall mean:

                (i) to the extent that there is an employment, severance or
other agreement governing the relationship between the grantee and the Company,
the Company parent, a Company subsidiary or a Company joint venture, which
agreement contains a definition of “cause,” cause shall consist of those acts or
omissions that would constitute “cause” under such agreement; and otherwise,

                (ii) the grantee’s termination of employment by the Company, the
Company parent, or an affiliate or subsidiary on account of any one or more of
the following:

                          (A) any failure by the grantee substantially to
perform the grantee’s employment duties;

                          (B) any excessive unauthorized absenteeism by the
grantee;

                          (C) any refusal by the grantee to obey the lawful
orders of the Board or any other person or committee to whom the grantee
reports;

                          (D) any act or omission by the grantee that is or may
be injurious to the Company, monetarily or otherwise;

3

--------------------------------------------------------------------------------



                          (E) any act by the grantee that is inconsistent with
the best interests of the Company;

                          (F) The grantee’s material violation of any of the
Company’s policies, including, without limitation, those policies relating to
discrimination or sexual harassment;

                          (G) the grantee’s unauthorized (a) removal from the
premises of the Company or an affiliate of any document (in any medium or form)
relating to the Company or an affiliate or the customers or client of the
Company or an affiliate or (b) disclosure to any person or entity of any of the
Company’s, the Company’s parent or its affiliates’, confidential or proprietary
information;

                          (H) the grantee’s commission of any felony or any
other crime involving moral turpitude; or

                          (I) the grantee’s commission of any act involving
dishonesty or fraud.

      Notwithstanding the foregoing, in determining whether a termination of
employment by reason of a dismissal for cause has occurred pursuant to this
Section 1.6(f)(ii) for the purposes of Section 3.8(b)(iii) (relating to a
termination of employment following a Change in Control), reference shall be
made solely to subsections (B), (C), (F), (G), (H), and (I) of Section
1.6(f)(ii) .

      Any rights the Company may have hereunder in respect of the events giving
rise to cause shall be in addition to the rights the Company may have under any
other agreement with a grantee or at law or in equity. Any determination of
whether a grantee’s employment is (or is deemed to have been) terminated for
cause for purposes of the Plan or any award hereunder shall be made by the
Committee in its discretion. If, subsequent to a grantee’s voluntary termination
of employment or involuntary termination of employment without cause, it is
discovered that the grantee’s employment could have been terminated for cause,
the Committee may deem such grantee’s employment to have been terminated for
cause. A grantee’s termination of employment for cause shall be effective as of
the date of the occurrence of the event giving rise to cause, regardless of when
the determination of cause is made.

           (g) The term “consultant” shall mean any consultant or advisor if the
consultant or advisor renders bona fide services to the Company, its parent,
subsidiaries or its joint ventures.

ARTICLE II

AWARDS UNDER THE PLAN

2.1      Certificates Evidencing Awards

      Each award granted under the Plan shall be evidenced by a written
certificate (“Grant Certificate”) which shall contain such provisions as the
Committee may in its sole discretion deem necessary or desirable. By accepting
an award pursuant to the Plan, a grantee thereby agrees that the award shall be
subject to all of the terms and provisions of the Plan and the applicable Grant
Certificate.

2.2      Grant of Stock Options

           a) Stock Option Grants. The Committee may grant incentive stock
options and non-qualified stock options (collectively, “options”) to purchase
shares of Common Stock from the Company, to such key persons, and in such
amounts and subject to such vesting and forfeiture provisions and other terms
and conditions, as the Committee shall determine in its sole discretion, subject
to the provisions of the Plan.

           (b) Option Exercise Price. Each Grant Certificate with respect to an
option shall set forth the amount (the “option exercise price”) payable by the
grantee to the Company upon exercise of the option evidenced thereby. The option
exercise price per share shall be determined by the Committee in its sole
discretion; provided, however, that the option exercise price of a stock option
shall be at least 100% of the Fair Market Value of a share of Common Stock on
the date the option is granted, and provided further that in no event shall the
option exercise price be less

4

--------------------------------------------------------------------------------



than the par value of a share of Common Stock.

           (c) Exercise Period. Each Grant Certificate with respect to an option
shall set forth the periods during which the award evidenced thereby shall be
exercisable, whether in whole or in part. Such periods shall be determined by
the Committee in its sole discretion, subject to Section 2.3 hereof.

           (d) Incentive Stock Option Limitation: $100,000 Limitation. To the
extent that the aggregate Fair Market Value (determined as of the time the
option is granted) of the stock with respect to which incentive stock options
are first exercisable by any employee during any calendar year shall exceed
$100,000, or such higher amount as may be permitted from time to time under
section 422 of the Code, such options shall be treated as non-qualified stock
options.

           (e) Incentive Stock Option Limitation: 10% Owners. Notwithstanding
the provisions of this Section 2.2, an incentive stock option may not be granted
under the Plan to an individual who, at the time the option is granted, owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of his or her employer corporation or of its parent or subsidiary
corporations (as such ownership may be determined for purposes of section
422(b)(6) of the Code) unless (i) at the time such incentive stock option is
granted the option exercise price is at least 110% of the Fair Market Value of
the shares subject thereto and (ii) the incentive stock option by its terms is
not exercisable after the expiration of 5 years from the date it is granted.

2.3       Exercise of Options

           Subject to the other provisions of this Article II, each option
granted under the Plan shall be exercisable as follows:

           (a) Time and Method of Exercise.

                     (i) Beginning of Exercise Period for Employees. Unless the
applicable Grant Certificate otherwise provides, an option for employees or
consultants shall become exercisable in three substantially equal installments
on each of the first three anniversaries of the date of grant.

                     (ii) Beginning of Exercise Period for Non-Employee
Directors. Unless the applicable Grant Certificate otherwise provides, an option
for non-employee directors shall become fully exercisable on the first
anniversary of the date of grant, except that a grant made in conjunction with
an annual stockholders meeting shall become fully exercisable on the earlier of
the first anniversary of the date of grant and the next annual stockholders
meeting.

                     (iii) End of Exercise Period. Unless the applicable Grant
Certificate otherwise provides, once an installment becomes exercisable, it
shall remain exercisable until the earlier of (i) the tenth anniversary of the
date of grant of the award or (ii) the expiration, cancellation or termination
of the award; provided, however, that no stock option shall be exercisable more
than 10 years after the date of grant.

                     (iv) Timing and Extent of Exercise. Unless the applicable
Grant Certificate otherwise provides, an option may be exercised from time to
time as to all or part of the shares as to which such award is then exercisable.

                     (v) Notice of Exercise. An option shall be exercised by the
filing of a written notice with the Company or the Company’s designated exchange
agent (the “exchange agent”), on such form and in such manner as the Committee
shall in its sole discretion prescribe.

           (b) Payment of Exercise Price. Any written notice of exercise of an
option shall be accompanied by payment for the shares being purchased. Such
payment shall be made: (i) by certified or official bank check (or the
equivalent thereof acceptable to the Company or its exchange agent) for the full
option exercise price; or (ii) with the prior approval of the Company’s
compliance officer, which officer shall have sole discretion whether or not to
give, by delivery of shares of Common Stock owned by the grantee having a Fair
Market Value (determined as of the exercise date) equal to all or part of the
option exercise price and a certified or official bank check (or the equivalent
thereof acceptable to the Company or its exchange agent) for any remaining
portion of the full option exercise price; or (iii) at the discretion of the
Committee and to the extent permitted by law, by such other provision,

5

--------------------------------------------------------------------------------



consistent with the terms of the Plan, as the Committee may from time to time
prescribe (whether directly or indirectly through the exchange agent). Shares of
Common Stock delivered in payment of the exercise price pursuant to item (ii)
herein above may be previously owned shares or, with the prior approval of the
Company’s compliance officer, which officer shall have sole discretion whether
or not to give, the shares that are being acquired upon exercise of the stock
option; provided, however, that any person who is a reporting person for
purposes of Section 16 of the 1934 Act may only deliver shares that are being
acquired upon exercise of the stock option in this manner if at least six months
has elapsed from the date on which the option was granted to such person.

           (c) Delivery of Certificates Upon Exercise. Promptly after receiving
payment of the full option exercise price, the Company or its exchange agent
shall, subject to the provisions of Section 3.2, deliver to the grantee or to
such other person as may then have the right to exercise the award, a
certificate or certificates for the shares of Common Stock for which the award
has been exercised. If the method of payment employed upon option exercise so
requires, and if applicable law permits, a grantee may direct the Company or its
exchange agent, as the case may be, to deliver the stock certificate(s) to the
grantee’s stockbroker.

           (d) No Stockholder Rights. No grantee of an option (or other person
having the right to exercise such award) shall have any of the rights of a
stockholder of the Company with respect to shares subject to such award until
the issuance of a stock certificate to such person for such shares. No
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities or other property)
for which the record date is prior to the date such stock certificate is issued.

2.4       Compensation in Lieu of Exercise of an Option

           The Committee may in its sole discretion, with respect to a
non-qualified stock option, and with the written consent of the grantee with
respect to an incentive stock option, determine to substitute for the exercise
of such option compensation to the grantee not in excess of the difference
between the option exercise price and the Fair Market Value of the shares
covered by such option on the date designated by the Committee. Such
compensation may be in cash, in shares of Common Stock, or both, and the payment
thereof may be subject to conditions, all as the Committee shall determine in
its sole discretion. In the event compensation is substituted pursuant to this
Section 2.4 for the exercise, in whole or in part, of an option, the number of
shares subject to the option shall be reduced by the number of shares for which
such compensation is substituted.

2.5       Termination of Employment; Death Subsequent to a Termination of
Employment

           (a) General Rule. Except to the extent otherwise provided in
paragraphs (b), (c), (d) or (e) of this Section 2.5 or Section 3.8(b)(iii)
(relating to a termination of employment following a change in control of the
Company), a grantee who incurs a termination of employment may exercise any
outstanding option on the following terms and conditions: (i) exercise may be
made only to the extent that the grantee was entitled to exercise the award on
the termination of employment date; and (ii) exercise must occur within three
months after termination of employment but in no event after the original
expiration date of the award.

           (b) Dismissal for Cause; Resignation. If a grantee incurs a
termination of employment as the result of a dismissal for cause or resignation,
all options not theretofore exercised shall terminate upon the commencement of
business on the date of the grantee’s termination of employment.

           (c) Disability. If a grantee incurs a termination of employment by
reason of a disability (as defined below), then any outstanding option shall be
exercisable on the following terms and conditions: (i) exercise may be made only
to the extent that the grantee was entitled to exercise the award on the
termination of employment date; and (ii) exercise must occur by the earlier of
(A) the first anniversary of the grantee’s termination of employment, or (B) the
original expiration date of the award. For this purpose “disability” shall mean:
(x) except in connection with an incentive stock option, any physical or mental
condition that would qualify a grantee for a disability benefit under the
long-term disability plan maintained by the Company or, if there is no such
plan, a physical or mental condition that prevents the grantee from engaging in
any substantial gainful activity and that can be expected to result in death or
to last for a continuous period of not less than 12 months and (y) in connection
with an incentive stock option, a disability described in section 422(c)(6) of
the Code. The existence of a disability shall be determined by the Committee in
its absolute discretion.

6

--------------------------------------------------------------------------------



           (d) Death.

                     (i) Termination of Employment as a Result of Grantee’s
Death. If a grantee incurs a termination of employment as the result of death,
then any outstanding option shall be exercisable on the following terms and
conditions: (A) exercise may be made only to the extent that the grantee was
entitled to exercise the award on the date of death; and (B) exercise must occur
by the earlier of (1) the first anniversary of the grantee’s termination of
employment, or (2) the original expiration date of the award.

                     (ii) Death Subsequent to a Termination of Employment. If a
grantee terminates employment after age 65 and dies within the three-month
period following such termination of employment, then the award shall remain
exercisable until the earlier to occur of (A) the first anniversary of the
grantee’s date of death or (B) the original expiration date of the award.

                     (iii) Restrictions on Exercise Following Death. Any such
exercise of an award following a grantee’s death shall be made only by the
grantee’s executor or administrator or other duly appointed representative
reasonably acceptable to the Committee, unless the grantee’s will specifically
disposes of such award, in which case such exercise shall be made only by the
recipient of such specific disposition. If a grantee’s personal representative
or the recipient of a specific disposition under the grantee’s will shall be
entitled to exercise any award pursuant to the preceding sentence, such
representative or recipient shall be bound by all the terms and conditions of
the Plan and the applicable Grant Certificate which would have applied to the
grantee including, without limitation, the provisions of Sections 3.2 and 3.8
hereof.

           (e) Special Rules for Incentive Stock Options. No option that remains
exercisable for more than three months following a grantee’s termination of
employment for any reason other than death (including death within three months
after the termination of employment) or disability, or for more than one year
following a grantee’s termination of employment as the result of disability, may
be treated as an incentive stock option.

           (f) Committee Discretion. The Committee, in the applicable Grant
Certificate, may waive or modify the application of the foregoing provisions of
this Section 2.5.

2.6       Transferability of Options

           Except as otherwise provided in an applicable Grant Certificate
evidencing an option, during the lifetime of a grantee, each option granted to a
grantee shall be exercisable only by the grantee and no option shall be
assignable or transferable otherwise than by will or by the laws of descent and
distribution. The Committee may, in any applicable Grant Certificate evidencing
an option (other than an incentive stock option to the extent inconsistent with
the requirements of section 422 of the Code applicable to incentive stock
options), permit a grantee to transfer all or some of the options to (A) the
grantee’s spouse, children or grandchildren (“Immediate Family Members”), (B) a
trust or trusts for the exclusive benefit of such Immediate Family Members, or
(C) other parties approved by the Committee in its absolute discretion.
Following any such transfer, any transferred options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
the transfer.

ARTICLE III

MISCELLANEOUS

3.1       Amendment of the Plan; Modification of Awards

           (a) Amendment of the Plan. Subject to Section 3.1(b), the Board may
from time to time suspend, discontinue, revise or amend the Plan in any respect
whatsoever, except that no such amendment shall materially impair any rights or
materially increase any obligations under any award theretofore made under the
Plan without the consent of the grantee (or, upon the grantee’s death, the
person having the right to exercise the award). For purposes of this Section
3.1, any action of the Board or the Committee that in any way alters or affects
the tax treatment of any award shall not be considered to materially impair any
rights of any grantee.

           (b) Stockholder Approval Requirement. Stockholder approval shall be
required with respect to any amendment to the Plan which is required by
applicable law or stock exchange rules.

7

--------------------------------------------------------------------------------



           (c) Modification of Awards. The Committee may cancel any award under
the Plan. The Committee also may amend any outstanding Grant Certificate,
including, without limitation, by amendment which would: (i) accelerate the time
or times at which the award becomes unrestricted or may be exercised; (ii) waive
or amend any goals, restrictions or conditions set forth in the Grant
Certificate; or (iii) waive or amend the operation of Section 2.5 with respect
to the termination of the award upon termination of employment, provided
however, that no amendment may lower the exercise price of an option. However,
any such cancellation or amendment (other than an amendment pursuant to Sections
3.7 or 3.8(b)) that materially impairs the rights or materially increases the
obligations of a grantee under an outstanding award shall be made only with the
consent of the grantee (or, upon the grantee’s death, the person having the
right to exercise the award).

3.2       Consent Requirement

           (a) No Plan Action Without Required Consent. If the Committee shall
at any time determine that any Consent (as hereinafter defined) is necessary or
desirable as a condition of, or in connection with, the granting of any award
under the Plan, the issuance or purchase of shares or other rights thereunder,
or the taking of any other action thereunder (each such action being hereinafter
referred to as a “Plan Action”), then such Plan Action shall not be taken, in
whole or in part, unless and until such Consent shall have been effected or
obtained to the full satisfaction of the Committee.

           (b) Consent Defined. The term “Consent” as used herein with respect
to any Plan Action means (i) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
federal, state or local law, rule or regulation, (ii) any and all written
agreements and representations by the grantee with respect to the disposition of
shares, or with respect to any other matter, which the Committee shall deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made and (iii) any and
all consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies.

3.3       Nonassignability

           Except as provided in Sections 2.5(e) and 2.6: (a) no award or right
granted to any person under the Plan or under any Grant Certificate shall be
assignable or transferable other than by will or by the laws of descent and
distribution; and (b) all rights granted under the Plan or any Grant Certificate
shall be exercisable during the life of the grantee only by the grantee or the
grantee’s legal representative.

3.4       Requirement of Notification of Election Under Section 83(b) of the
Code

           If any grantee shall, in connection with the acquisition of shares of
Common Stock under the Plan, make the election permitted under section 83(b) of
the Code (i.e., an election to include in gross income in the year of transfer
the amounts specified in section 83(b)), such grantee shall notify the Company
of such election within 10 days of filing notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under the authority of Code section 83(b).

3.5       Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

           Each grantee of an incentive stock option shall notify the Company of
any disposition of shares of Common Stock issued pursuant to the exercise of
such option under the circumstances described in section 421(b) of the Code
(relating to certain disqualifying dispositions), within 10 days of such
disposition.

3.6       Withholding Taxes

           (a) With Respect to Cash Payments. Whenever cash is to be paid
pursuant to an award under the Plan, the Company shall be entitled to deduct
therefrom an amount sufficient in its opinion to satisfy all federal, state and
other governmental tax withholding requirements related to such payment.

           (b) With Respect to Delivery of Common Stock. Whenever shares of
Common Stock are to be delivered pursuant to an award under the Plan, the
Company shall be entitled to require as a condition of delivery that the

8

--------------------------------------------------------------------------------



grantee remit to the Company an amount sufficient in the opinion of the Company
to satisfy all federal, state and other governmental tax withholding
requirements related thereto. With the prior approval of the Company’s
compliance officer, which officer shall have sole discretion whether or not to
give, the grantee may satisfy the foregoing condition by electing to have the
Company withhold from delivery shares having a value equal to the amount of tax
to be withheld; provided, however, that any person who is a reporting person for
purposes of Section 16 of the 1934 Act may only deliver shares that are being
acquired upon exercise of a stock option in this manner if at least six months
has elapsed from the date on which the option was granted to such person. Such
shares shall be valued at their Fair Market Value as of the date on which the
amount of tax to be withheld is determined. Fractional share amounts shall be
settled in cash. Such a withholding election may be made with respect to all or
any portion of the shares to be delivered pursuant to an award.

3.7     Adjustment Upon Changes in Common Stock

           (a) Shares Available for Grants. In the event of any change in the
number of shares of Common Stock outstanding by reason of a reclassification,
reorganization stock dividend or split, reverse stock split, recapitalization,
share combination, merger, consolidation, spin-off, split-off, rights offering,
liquidation or exchange of shares or similar event, the maximum number of shares
of Common Stock with respect to which the Committee may grant awards under
Article II hereof, as described in Section 1.5(a), and the individual annual
limit described in Section 1.5(d), shall be equitably adjusted by the Committee
to reflect such events. In the event of any change in the number of shares of
Common Stock outstanding by reason of any other event or transaction, the
Committee may, but need not, make such adjustments in the number and class of
shares of Common Stock with respect to which awards: (i) may be granted under
Article II hereof and (ii) granted to any one employee of the Company or a
subsidiary during any one calendar year, in each case as the Committee may deem
appropriate, unless such adjustment would cause any award that would otherwise
qualify as performance based compensation with respect to a “162(m) covered
employee” (as defined in Section 3.9(a)(i)), to cease to so qualify.

           (b) Outstanding Options — Increase or Decrease in Issued Shares
Without Consideration. Subject to any required action by the stockholders of the
Company, in the event of any increase or decrease in the number of issued shares
of Common Stock resulting from a subdivision or consolidation of shares of
Common Stock or the payment of a stock dividend (but only on the shares of
Common Stock), or any other increase or decrease in the number of such shares
effected without receipt of consideration by the Company, the Committee shall
proportionally adjust the number of shares of Common Stock subject to each
outstanding option, and the exercise price-per-share of Common Stock of each
such option.

           (c) Outstanding Options — Certain Mergers. Subject to any required
action by the stockholders of the Company, in the event that the Company shall
be the surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Common Stock receive
securities of another corporation), each option outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities which a
holder of the number of shares of Common Stock subject to such option would have
received in such merger or consolidation.

           (d) Outstanding Options — Certain Other Transactions. In the event of
(i) a dissolution or liquidation of the Company, (ii) a sale of all or
substantially all of the Company’s assets, (iii) a merger or consolidation
involving the Company in which the Company is not the surviving corporation or
(iv) a merger or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Common Stock receive
securities of another corporation and/or other property, including cash, the
Committee shall, in its absolute discretion, have the power to:

                          (A) cancel, effective immediately prior to the
occurrence of such event, each option outstanding immediately prior to such
event (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the grantee to whom such option was granted an amount in
cash, for each share of Common Stock subject to such option, respectively, equal
to the excess of (x) the value, as determined by the Committee in its absolute
discretion, of the property (including cash) received by the holder of a share
of Common Stock as a result of such event over (y) the exercise price of such
option; or

                          (B) provide for the exchange of each option
outstanding immediately prior to such event (whether or not then exercisable)
for an option on or with respect to, as appropriate, some or all of the property
which a holder

9

--------------------------------------------------------------------------------



of the number of shares of Common Stock subject to such option would have
received and, incident thereto, make an equitable adjustment as determined by
the Committee in its absolute discretion in the exercise price of the option, or
the number of shares or amount of property subject to the option or, if
appropriate, provide for a cash payment to the grantee to whom such option was
granted in partial consideration for the exchange of the option.

           (e) Outstanding Options — Other Changes. Except as otherwise provided
in paragraphs (c), (d) and (e) of this Section 3.7, in the event of any change
in the number of shares of Common Stock outstanding by reason of any
reclassification, recapitalization, reorganization, stock split, reverse stock
split, stock dividend, share combination, merger, consolidation, spin-off,
split-off, rights offering, liquidation or similar event, of or by the Company,
the Committee shall make equitable adjustment of: (A) the number and class of
shares covered by any outstanding Options under the Plan; and (B) the per-share
exercise price of all such outstanding Options under the Plan. In addition, if
and to the extent the Committee determines it is appropriate, the Committee may
elect to cancel each option outstanding immediately prior to such event (whether
or not then exercisable), and, in full consideration of such cancellation, pay
to the grantee to whom such option was granted an amount in cash, for each share
of Common Stock subject to such option, respectively, equal to the excess of (i)
the Fair Market Value of Common Stock on the date of such cancellation over (ii)
the exercise price of such option.

           (f) No Other Rights. Except as expressly provided in the Plan, no
grantee shall have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Common Stock subject to an award or the
exercise price of any option.

3.8       Change in Control

           (a) Change in Control Defined. For purposes of this Section 3.8, a
“Change in Control” shall be deemed to have occurred upon the happening of any
of the following events:

                     (i) Change in the ownership of the Company. A change in the
ownership of the Company shall occur on the date that any one person, or more
than one person acting as a group (as defined in Treasury Regulation Section
1.409A -3(i)(5)(v)(B)), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of such Company;

                     (ii) Change in the effective control of the Company. A
change in the effective control of the Company shall occur on the date that
either (A) any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A -3(i)(5)(v)(B)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 30% or more
of the total voting power of the stock of the Company; or (B) a majority of
members of the Company’s Board of Directors is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board of Directors prior to the date of the
appointment or election, provided that this sub-section (B) is inapplicable
where a majority shareholder of the Company is another Company; or

                     (iii) Change in the ownership of a substantial portion of
the Company’s assets. A change in the ownership of a substantial portion of the
Company’s assets shall occur on the date that any one person, or more than one
person acting as a group (as defined in Treasury Regulation Section 1.409A
-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to more than
40% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition. For this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

           (b) Effect of a Change in Control. Upon the occurrence of a Change in
Control:

10

--------------------------------------------------------------------------------



                     (i) notwithstanding any other provision of this Plan, any
award then outstanding shall become fully vested and any award in the form of an
option shall be immediately exercisable;

                     (ii) to the extent permitted by law, the Committee may, in
its sole discretion, amend any Grant Certificate in such manner as it deems
appropriate;

                     (iii) a grantee who incurs a termination of employment for
any reason, other than a dismissal for cause, concurrent with or within one year
following the Change in Control may exercise any outstanding option, but only to
the extent that the grantee was entitled to exercise the award on the grantee’s
termination of employment date, until the earlier of (A) the original expiration
date of the award and (B) the later of (x) the date provided for under the terms
of Section 2.5 without reference to this Section 3.8(b)(iii) and (y) the first
anniversary of the grantee’s termination of employment.

3.9       Limitations Imposed by Section 162(m)

           (a) Qualified Performance-Based Compensation. To the extent the
Committee determines it is desirable to grant an award to an individual it
anticipates might be a “162(m) covered employee” (as defined below), with
respect to which award the compensation realized by the grantee will or may not
otherwise be deductible by operation of section 162(m) of the Code, the
Committee may, as part of its effort to have such an award treated as “qualified
performance-based compensation” within the meaning of Code section 162(m), make
the vesting of the award subject to the attainment of one or more preestablished
objective performance goals.

                     (i) An individual is a “162(m) covered employee” if, as of
the last day of the Company’s taxable year for which the compensation related to
an award would otherwise be deductible (without regard to section 162(m)), he or
she is (A) the chief executive officer of the Company (or is acting in such
capacity) or (B) one of the four highest compensated officers of the Company
other than the chief executive officer. Whether an individual is described in
either clause (A) or (B) above shall be determined in accordance with applicable
regulations under section 162(m) of the Code.

                     (ii) If the Committee has determined to grant an award to
an individual it anticipates might be a 162(m) covered employee pursuant to this
Section 3.9(a), then prior to the earlier to occur of (A) the first day after
25% of each period of service to which the performance goal relates has elapsed
and (B) the ninety first (91st) day of such period and, in either case, while
the performance outcome remains substantially uncertain, the Committee shall set
one or more objective performance goals for each such 162(m) covered person for
such period. Such goals shall be expressed in terms of (A) one or more corporate
or divisional earnings-based measures (which may be based on net income,
operating income, cash flow, residual income or any combination thereof) and/or
(B) one or more corporate, divisional or individual scientific or inventive
measures. Each such goal may be expressed on an absolute and/or relative basis,
may employ comparisons with past performance of the Company (including one or
more divisions) and/or the current or past performance of other companies, and
in the case of earnings-based measures, may employ comparisons to capital,
stockholders’ equity and shares outstanding. The terms of the award shall state
an objective formula or standard for computing the amount of compensation
payable, and shall preclude discretion to increase the amount of compensation
payable, if the goal is attained.

                     (iii) Except as otherwise provided herein, the measures
used in performance goals set under the Plan shall be determined in accordance
with generally accepted accounting principles (“GAAP”) and in a manner
consistent with the methods used in the Company’s regular reports on Forms 10-K
and 10-Q (or such other regular report Forms as used from time to time) without
regard to any of the following unless otherwise determined by the Committee
consistent with the requirements of section 162(m)(4)(C) and the regulations
thereunder: (A) all items of gain, loss or expense for the period that are
related to special, unusual or nonrecurring items, events or circumstances
affecting the Company or the financial statements of the Company; (B) all items
of gain, loss or expense for the period that are related to (x) the disposal of
a business or discontinued operations or (y) the operations of any business
acquired by the Company during the period; and (C) all items of gain, loss or
expense for the period that are related to changes in accounting principles or
to changes in applicable law or regulations.

           (b) Nonqualified Deferred Compensation. Notwithstanding any other
provision hereunder, prior to a Change in Control, if and to the extent that the
Committee determines the Company’s federal tax deduction in respect of an award
may be limited as a result of section 162(m) of the Code, the Committee may take
the following

11

--------------------------------------------------------------------------------



actions:

                     (i) With respect to options, the Committee may delay the
exercise or payment, as the case may be, in respect of such options until a date
that is within 30 days after the earlier to occur of (A) the date that
compensation paid to the grantee no longer is subject to the deduction
limitation under section 162(m) of the Code and (B) the occurrence of a Change
in Control. In the event that a grantee exercises an option at a time when the
grantee is a 162(m) covered employee, and the Committee determines to delay the
exercise or payment, as the case may be, in respect of any such award, the
Committee shall credit cash or, in the case of an amount payable in Common
Stock, the Fair Market Value of the Common Stock, payable to the grantee to a
book account. The grantee shall have no rights in respect of such book account
and the amount credited thereto shall not be transferable by the grantee other
than by will or laws of descent and distribution. The Committee may credit
additional amounts to such book account as it may determine in its sole
discretion. Any book account created hereunder shall represent only an unfunded,
unsecured promise by the Company to pay the amount credited thereto to the
grantee in the future.

3.10       Right of Discharge Reserved

              Nothing in the Plan or in any Grant Certificate shall confer upon
any grantee the right to continue employment with the Company or affect any
right which the Company may have to terminate such employment.

3.11       Nature of Payments

                (a) Consideration for Services Performed. Any and all grants of
awards and issuances of shares of Common Stock under the Plan shall be in
consideration of services performed for the Company by the grantee.

                (b) Not Taken into Account for Benefits. All such grants and
issuances shall constitute a special incentive payment to the grantee and shall
not be taken into account in computing the amount of salary or compensation of
the grantee for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement between the Company and the grantee, unless such
plan or agreement specifically otherwise provides.

3.12       Non-Uniform Determinations

               The Committee’s determinations under the Plan need not be uniform
and may be made by it selectively among persons who receive, or who are eligible
to receive, awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Grant Certificates,
as to (a) the persons to receive awards under the Plan, (b) the terms and
provisions of awards under the Plan, and (c) the treatment of leaves of absence
pursuant to Section 1.6(c) .

3.13       Other Payments or Awards

               Nothing contained in the Plan shall be deemed in any way to limit
or restrict the Company from making any award or payment to any person under any
other plan, arrangement or understanding, whether now existing or hereafter in
effect.

3.14       Headings

               Any section, subsection, paragraph or other subdivision headings
contained herein are for the purpose of convenience only and are not intended to
expand, limit or otherwise define the contents of such subdivisions.

3.15       Effective Date and Term of Plan

                (a) Adoption; Stockholder Approval. The Plan was adopted by the
Board on March __, 2009 subject to approval by the Company’s stockholders. All
awards under the Plan prior to such stockholder approval are subject in their
entirety to such approval. If such approval is not obtained prior to the first
anniversary of the date of adoption of the Plan, the Plan and all awards
thereunder shall terminate on that date.

12

--------------------------------------------------------------------------------



                (b) Termination of Plan. Unless sooner terminated by the Board
or pursuant to paragraph (a) above, the provisions of the Plan respecting the
grant of awards shall terminate on the tenth anniversary of the adoption of the
Plan by the Board, and no awards shall thereafter be made under the Plan. All
such awards made under the Plan prior to its termination shall remain in effect
until such awards have been satisfied or terminated in accordance with the terms
and provisions of the Plan and the applicable Grant Certificates.

3.16       Restriction on Issuance of Stock Pursuant to Awards

               The Company shall not permit any shares of Common Stock to be
issued pursuant to Awards granted under the Plan unless such shares of Common
Stock are fully paid and non-assessable, within the meaning of Section 78.211 of
the Nevada Revised Statutes.

3.17     Section 409A

          To the extent applicable, the Plan shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”). Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any option may be subject to Section 409A, the Committee
reserves the right (without any obligation to do so or to indemnify any grantee
for any failure to do so) to adopt such amendments to the Plan or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (a) exempt the option from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
option, or (b) comply with the requirements of Section 409A and thereby avoid
the application of penalty taxes under Section 409A.

3.18       Governing Law

               Except to the extent preempted by any applicable federal law, the
Plan will be construed and administered in accordance with the laws of the State
of Nevada, without giving effect to principles of conflict of laws.

13

--------------------------------------------------------------------------------